Petition for Writ of Mandamus Denied and Memorandum Opinion filed
July 14, 2022.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00440-CV



            IN RE MARCO ANTONIO PEREZ FRANCO, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               11th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-30479

                          MEMORANDUM OPINION

      On June 17, 2022, relator Marco Antonio Perez Franco filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this Court to compel the Honorable
Kristen Brauchle Hawkins, presiding judge of the 11th District Court of Harris
County, to abate a June 21, 2022 order setting trial in this case in favor of the first,
and conflicting, assigned trial setting in the 129th District Court of Harris County,
pursuant to Rule 10 of the Harris County District Court Rules of the Civil Trial
Division.
         On June 20, 2022, relator’s counsel advised this Court by letter that the trial
court had “unassigned” the trial setting at issue, advising the parties that the case
will not go to trial on June 21, 2022. The trial court’s notice further states that an
assigned case not reached by the second Friday following the trial date will be
reset.
         Accordingly, we deny relator’s petition for writ of mandamus as moot.

                                         PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Hassan.




                                            2